Citation Nr: 1613707	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-22 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right and left knee disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for an eye disorder.

3.  Whether new and material evidence has been received to reopen the claim of service connection for residuals to a head injury, to include headaches.

4.  Whether new and material evidence has been received to reopen the claim of service connection for a laceration of the forehead.

5.  Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder.

6.  Entitlement to a disability rating greater than 10 percent for service-connected external hemorrhoids.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California, that granted an increased disability rating of 10 percent for the service-connected external hemorrhoids, and that also determined new and material evidence had not been received to reopen the previously denied claims of service connection for a right and left knee disorder, an eye disorder, headaches, a laceration of the forehead, and a psychiatric disorder.

During the pendency of this appeal, the RO was notified that the Veteran has been incarcerated.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that a rating decision of the RO dated in June 1992 references VA outpatient treatment records dated from 1980 to 1984.  A review of the Veteran's claims file shows that VA outpatient treatment records dated from 1997 are of record, but the treatment records from 1980 to 1984 are not contained in either the paper or electronic claims files.  As such, a remand is required to obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  Indeed, the Board has no discretion and is required to do.  See also Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961 (Fed. Cir. Mar. 8, 2016).

With specific regard to the issue of an increase disability rating for the service-connected external hemorrhoids, in a June 2015 Appellant's Brief, the Veteran's representative has asserted that the Veteran had experienced an increase in severity of his disability since the most recent September 2008 VA examination.  As such, the Board finds that a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

In reaching this conclusion, the Board is cognizant that, at last report, the Veteran was incarcerated.  The Board points out, however, that the United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.  

As such, on remand, the RO should determine whether the Veteran continues to be incarcerated.  Thereafter, the RO must either afford him a formal VA examination, or if that is not possible, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility at which he is incarcerated to determine the current severity of his hemorrhoids.  

If the Veteran remains incarcerated and if it is not possible to have him examined at the prison facility, depending on when he is scheduled to be released, in light of Bolton and Wood, the Board concludes that a VA examiner should review the Veteran's medical records and offer an assessment of the severity of the condition.  

Finally, as this matter is being remanded for the reasons set forth above, the AOJ shall determine whether there are medical treatment records of the Veteran from the prison in which he is incarcerated that may be relevant to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from 1984 to 1986.  Any additional VA outpatient treatment records of the Veteran that have not already been associated with the claims file should also be obtained and associated with the Veteran's claims file.

2.  With any necessary releases, the AOJ shall obtain any pertinent medical records of the Veteran from prison in which he is currently incarcerated.  If a negative response is received from the Veteran or from a medical care provider, such must be associated with the claims file and the Veteran notified.

3.  The AOJ shall arrange to afford the Veteran who is incarcerated a VA medical examination.  The AOJ shall  confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VA personnel; whether the Veteran may be examined at the prison by: (1) VA personnel; (2) prison medical providers; or (3)  an assessment offered by a VA examiner based on a review of medical records. The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented assertions and medical history.

The examiner must describe in detail all current symptoms of the Veteran's hemorrhoids.  The examiner must state whether the Veteran's hemorrhoids more nearly approximate a disability characterized by mild or moderate severity; or large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or with persistent bleeding and with secondary anemia, or with fissures.  The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's hemorrhoids, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

